Citation Nr: 1221452	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral pes planus.

2.  Entitlement to a compensable rating for service-connected bone spur of the right heel (right heel disability).

3.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for a compensable rating for her bone spur of the right heel.  The matter also comes before the Board from a February 2009 rating decision, which granted service connection for bilateral pes planus and denied the claim for a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  


FINDINGS OF FACT

1.  Prior to January 23, 2009, the Veteran's service-connected bilateral pes planus was manifested by such symptoms as pain and swelling with the location of the weight bearing line over the great toes.  

2.  Effective January 23, 2009, the Veteran's service-connected bilateral pes planus is manifested by such symptoms as pronation, swelling, and characteristic callosities.

3.  The Veteran's service-connected right heel disability is manifested by symptoms of tenderness on deep palpation over the plantar aspect of her right heel.

4.  The Veteran has been awarded a compensable rating for at least one service-connected disability for the entire period on appeal.




CONCLUSIONS OF LAW

1.  Prior to January 23, 2009, the criteria for a 10 percent evaluation, but no higher, for the Veteran's service-connected bilateral pes planus were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2011). 

2.  Effective January 23, 2009, the criteria for a 30 percent evaluation, but no higher, for the Veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2011). 

3.  The criteria for a compensable rating for the Veteran's service-connected right heel disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5284 (2011). 

4.  The criteria for a 10 percent rating based upon multiple noncompensable service-connected disabilities have not been met.  38 C.F.R. § 3.324 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the claim for an increased rating for service-connected bilateral pes planus, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  Once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in November 2007 before service connection was granted in February 2009 was legally sufficient, VA's duty to notify in this case has been satisfied with regard to the claim for service-connected bilateral pes planus.  

With regard to the claim for an increased rating for service-connected bone spur of the right heel, the Board observes that the Veteran was not notified of the information and evidence necessary to substantiate her claim before the initial adjudication in April 2008.  Additionally, she was not informed what information and evidence would be obtained by VA.  Nevertheless, the Board finds that the Veteran has expressed an understanding of the principles involved, inasmuch as she has advanced supportive argument as to why she is entitled to an increased rating.  In particular, in her April 2009 Form 9, the Veteran stated that her current non-compensable rating does not reflect the severity of her disability as she is extremely limited in mobility of the right heel.  This statement clearly demonstrates the Veteran's understanding that she needed to present or identify evidence that demonstrated a worsening or increase in severity of the disability.  Additionally, the Veteran's VA treatment records have been obtained and considered, which reflects that VA fulfilled its duty to obtain evidence necessary to substantiate her claim in its constructive possession.  Moreover, VA scheduled March 2008 and January 2009 VA examinations to ascertain the current severity of her service-connected bone spur of the right heel.  Thus, the Veteran had actual knowledge of the information needed to substantiate her claim and VA fulfilled its duty to obtain information and evidence in its possession to substantiate her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  

In May 2008, the Veteran was provided with a letter that provided examples of the types of medical and lay evidence that she may submit (or ask the VA to obtain) that are relevant to establishing her entitlement to increased compensation.  Specifically, the Veteran was informed in the letter that VA considers the nature and symptoms of the condition and the severity and duration of the symptoms.  VA also informed her of specific evidence that she could submit such as statements discussing her disability symptoms from people who have witnessed how it affects her and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  The letter also explained how disability ratings are assigned.  However, this letter did not identify that this notice was specific to her claim for an increased rating for service-connected bone spur of the right heel.  The Board concludes that a reasonable person would have understood that this letter was in regard to her service-connected bone spur of the right heel claim.  In particular, at the time this notice was sent to the Veteran, her only service connected claim was her bone spur of the right heel and she was in the process of seeking a higher rating for that disability.  Thus, the Board finds that a reasonable person would have understood that this letter was intended to notify her of the evidence she could submit to substantiate her claim for an increased rating and the factors VA considers when assigning a disability rating.  

The Board notes that the Veteran was not provided with the information about assigning effective dates in connection with her claim for an increased rating for her service-connected bone spur of the right heel.  However, the Veteran was provided with that information in a November 2007 letter for her claim for bilateral pes planus.  The letter stated that entitlement would generally be based on when VA received the claim or when the evidence shows a level of disability that supports a certain rating under the rating schedule.  The Board concludes that a reasonable person could deduce that the information necessary to determine an effective date would apply to all disabilities.  

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the Veteran is found to be aware of or that a reasonable person would have known what she needs to present in order to prevail in this claim, there is no reason to provide her with additional notice. 

Moreover, the Board notes that the Veteran and her representative have not alleged any prejudice as a result of the notification, nor has any been shown.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, the Board finds that Veteran was not prejudiced by any notice failure with regard to her claim for an increased rating for service-connected bone spur of the right heel.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available and identified VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims for increased ratings. 

Additionally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  VA examinations with respect to the issues on appeal were obtained in March 2008 and January 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on an evaluation of the Veteran's feet and they fully address the rating criteria that are relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them February and September 2009 statements of the case (SOCs) and a September 2009 supplemental statement of the case, which informed them of the laws and regulations relevant to the claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board notes that the Veteran was not afforded sufficient notice regarding her claim for a 10 percent evaluation based upon multiple, noncompensable service connected disabilities.  In this case, notice is not required as the Board has awarded a compensable rating as provided below and the Veteran is precluded from obtaining a 10 percent evaluation as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(where the law and not the evidence is dispositive the Board must deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


LAW AND ANALYSIS

I.  Increased and Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Here, the Veteran disagrees with the initial evaluation of her bilateral pes planus and the Board will evaluate her level of disability contemporaneous with the grant of service connection.  Additionally, the Veteran is claiming an increased disability rating for her service-connected bone spur of the right heel (hereinafter right heel disability).  The Board will focus on the Veteran's present level of impairment.  
 
Additionally, disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

a. Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for mild, acquired flat feet.  It appears that the RO found that the Veteran's flat feet pre-existed service and evaluated her pre-existing disorder as 20 percent disabling.  It also appears that the RO found the post-service bilateral pes planus to be consistent with a 10 percent rating.  The RO found that a noncompensable rating was warranted after deducting the pre-service rating from the current rating, effective August 22, 2007, the date of the Veteran's original claim.  

Under 38 C.F.R. § 3.322, the rating for aggravation of a pre-service disability by active service will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made. 

Pursuant to DC 5276, a zero percent rating is warranted for mild flat feet with symptoms relieved by built-up shoe or arch support.  Moderate flat feet are rated as 10 percent disabling for weight-bearing line over the medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Unilateral, severe flat feet are evaluated as 20 percent disabling when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent disability evaluation is warranted when there are bilateral severe flat feet with objective evidence of marked deformity, pain on manipulation, and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent is also warranted for unilateral, pronounced flat feet with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent evaluation is warranted when there are bilateral, pronounced flat feet.  

The Veteran's September 1980 enlistment examination indicated that she had clinically normal feet.  The Veteran also expressly denied foot trouble in the accompanying report of medical history.  The service treatment records indicated that she started complaining of foot and ankle pain in January 1981.  She was put on a profile for her heel pain in January 1981.  A March 1981 treatment note indicated continued complaints of ankle and foot pain and the examiner indicated that the Veteran had low arches.  X-rays of the feet and ankles were negative and the examiner diagnosed transient synovitis and strain.  She was seen again in March 1981 for pes planus with an impression of chronic foot strain.  The examiner noted that the Veteran probably needed orthotics.  In April 1981, the Veteran was diagnosed with subtalan joint pain of the right foot, swelling of the right foot, and plantar fascistic strain of the left foot.  She was treated with posterior lateral Achilles/heel insertion trigger point problems bilaterally with a positional release being successful.  A separation examination and report of medical history are not of record.

In a May 1991 VA examination, the Veteran's gait was normal.  Her arches were found to be mildly depressed, one plus on the right and two plus on the left.  The toes of the bilateral feet were flared and wide to varying degrees.  The Veteran had bilateral hammer toes.  The Veteran indicated that she had hammer toes and wide feet for as long as she could remember.  The Veteran was diagnosed with a small solitary plantar calcaneal bone spur of the right foot and congenital bilateral hammer toes.  

VA podiatry treatment records dated from August 2007 to October 2007 indicated that the Veteran sought treatment for hammer toes correction.  A December 2007 VA podiatry treatment note indicated that the Veteran was seen for follow-up treatment for her hammer toe surgery.  She denied pain in the toe but did relate pain and swelling in the foot.  During the December 2007 appointment, the Veteran was fitted for shoes and given a prescription for compression stockings.  

In a March 2008 VA examination report, the Veteran indicated that she developed foot pain during basic training and recalled having her feet taped without relief from symptoms.  The Veteran asserted that she had pain along the plantar aspect of both feet while standing, walking, and resting as well as swelling along the foot and lower extremity while standing and resting.  The Veteran asserted that she was able to stand for less than 15 minutes and was unable to walk more than 50 yards.  She did not need assistive aids or devices.  On examination of the bilateral feet, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  There was objective evidence of swelling and tenderness.  There was evidence of a flat foot with no forefoot or midfoot misalignment.  There was no evidence of pronation.  An arch was present on non weight bearing but was not present on weight bearing.  There was no pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Bilateral heel valgus was less than 5 degrees and valgus was correctible by manipulation.  The location of the weight bearing line bilaterally was over the great toe.  There was no muscle atrophy of the bilateral feet or other foot deformity noted.  The examiner noted a slow antalgic gait, favoring the right with a cane held in the right hand.  The diagnoses were mild bilateral pes planus, bilateral plantar fasciitis, bilateral calcaneal spurs, and onychomycosis of the toe nails.  The examiner indicated that the Veteran was not employed because she was unable to find suitable employment.  The examiner opined that the Veteran's foot disorders had no significant effects on her general occupation or effect on daily activities.  

In a March 2008 VA podiatry treatment note, the Veteran again denied pain in the toe but did relate pain and swelling in the foot.  A December 2008 VA treatment note revealed that the Veteran underwent a correction for hammertoes of the left foot.  An August 2009 VA treatment note indicated that the Veteran denied foot pain and stated that her pain was associated with swelling of her legs.  

The Veteran was afforded a January 2009 VA foot examination where the VA examiner discussed the Veteran's past treatment for bilateral foot pain both during and after service.  The examiner indicated that in August and December 2008 she underwent athroplasty to correct her hammer toes.  Symptoms of the left foot were noted as pain, swelling, and stiffness while walking, standing, and resting.  The Veteran's symptoms of the right foot were swelling while standing, walking, and resting.  The Veteran reported an ability to stand for 15-30 minutes and an ability to walk for 1/4 miles.  She denied using any assistive aids or devices.  Examination of the left foot showed no instability although there was painful motion, swelling, tenderness, weakness, and abnormal weight bearing with evidence of callosities.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones.  A post surgical change of the toes was noted, to include decreased pulse.  

Examination of the right foot revealed tenderness over the plantar fascia and posterior muscle tendon and abnormal weight bearing with evidence of callosities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Bilateral flat feet were noted with normal Achilles alignment during weight bearing and nonweight bearing.  There was no forefoot or midfoot misalignment.  Mild pronation was noted on the both feet.  Her arches were present on weight bearing and non weight bearing bilaterally.  There was no pain on manipulation and mild valgus bilaterally.  Her bilateral heel valgus was to 10 degrees with valgus correctible by manipulation.  The location of the weight bearing line was over the bilateral great toes with mild increased mid foot pronation.  There was no muscle atrophy of the foot or other foot deformities.  Her gait was antalgic post surgical left foot with short stance and decreased roll over.  The examiner diagnosed mild pes planus, plantar fasciitis with calcaneal spur, sprain/strain foot condition during military service, lax ligaments, recurrent strain, and hammer toes surgically corrected.  The examiner opined that the Veteran's disorders impacted her ability to do physical employment but there was no impact on sedentary employment.  

The examiner added that the Veteran presented early in her military career with complaints suggesting the rigors of physical training were stressful to her flexible foot type.  There was pain and swelling with activity in both feet, relieved by rest and exacerbated again when she returned to activity.  The examiner continued that the Veteran's foot type was congenital and not caused by military service.  The activities of military service were sufficiently severe to be associated with the noted sprain/strain injuries.  Her time in the military service was very limited and certainly not responsible for all the consequences of her flexible feet.  Her other life events, including normal walking and standing in the 28 years after military service certainly contributed.  The examiner apportioned the aggravation due to five months of military service at 20 percent and the underlying congenital foot laxity and other life events at 80 percent.

The Board finds that it is not possible to evaluate the degree of the Veteran's bilateral pes planus prior to her entrance to active duty.  As noted above, the September 1980 enlistment examination indicated that she had clinically normal feet.  Accordingly, bilateral pes planus was not noted at service entrance.  The medical records did show that the Veteran was found to have low arches and diagnosed with pes planus during service.  See March 1981 service treatment notes.  Additionally, the March 1981 treatment note indicated that the Veteran needed orthotics.  However, it is unclear from the service treatment records whether her foot pain was relieved by built-up shoes or arch support.  Moreover, although the January 2009 VA examiner apportioned the aggravation due to five months of military service at 20 percent and the underlying congenital foot laxity and other life events at 80 percent, the Board cannot identify evidence that supports a 20 percent rating under DC 5276 as there is no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a.  Accordingly, the Board concludes that the degree of the Veteran's pes planus at the time of entrance to service is not ascertainable in terms of the schedule, and therefore no deduction will be made.

The Board concludes that the evidence as reflected above supports a 10 percent rating, and no higher, prior to January 23, 2009, and then a 30 percent evaluation thereafter, but no higher.  See 38 C.F.R. § 4.71a, DC 5276.  Prior to January 23, 2009, there was evidence of the weight-bearing line over the great toe bilaterally but no evidence of pain on manipulation and use of feet or inward bowing of the tendo achillis as reflected during the March 2008 VA examination.  The Board concludes that although the Veteran did not meet all of the criteria for a 10 percent rating prior to January 23, 2009, the evidence more nearly approximates the criteria for a 10 percent rating, especially as it is unclear from the evidence of record whether her symptoms were relieved by built-up shoe or arch support.  Although there was evidence of swelling, there was no objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, or characteristic callosities.  Therefore, the Board concludes that the evidence prior to January 23, 2009 is not sufficient to meet the criteria for a higher rating (20 or 30 percent) because the evidence does not more nearly approximate the criteria for severe flatfoot.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5276; see Hart, 21 Vet. App. 505.  

As reflected during the January 23, 2009 VA examination, there was objective evidence of marked deformity, specifically mild pronation, and swelling on use with characteristic callosities bilaterally.  Although there was no evidence of pain on manipulation, the Board concludes that the evidence more nearly approximates the criteria for a 30 percent rating.  However, the evidence does not more nearly approximate the criteria for a higher rating (50 percent) as pronounced flatfoot has not been shown as there is no evidence of bilateral marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted effective January 23, 2009.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5276; see Hart, 21 Vet. App. 505.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, higher ratings for the Veteran's bilateral pes planus are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings and no higher.  In this regard, the Veteran has indicated that she has difficulty walking due to her pain and that her foot pain affected her sleep.  Additionally, the January 2009 VA examiner concluded that her feet resulted in significant effects such as decreased mobility, problems with lifting and carrying, and pain.  However, her reports of foot pain and notations of decreased mobility and problems with lifting and carrying have already been considered in the assigned ratings.  Importantly, during her VA examinations, the Veteran did not report heat, redness, fatigability, and lack of endurance.  Accordingly, the Board finds that the above cited ratings are supported by the evidence of record, and no higher.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276; see Hart, 21 Vet. App. 505.  


b. Right Heel Disability

The Veteran's service-connected right heel disability is evaluated under 38 C.F.R. § 4.71a, DC 5284 (for other foot injuries).  A 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  If there is less than moderate foot injury, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

During the March 2008 VA examination, the Veteran complained of pain and swelling.  She indicated an ability to stand for less than 15 minutes and walk no more than 50 yards.  On examination, her right foot showed no evidence of painful motion, instability, weakness, or abnormal weight bearing.  There was tenderness to deep palpation over the plantar aspect of heel and swelling, diffuse 1+ pitting edema in her foot and ankle.  Achilles alignment was normal.  There was right heel valgus less than 5 degrees, correctible by manipulation.  She had a slow, antalgic gait, favoring the right with a cane.  The Veteran was diagnosed with bilateral calcaneal spurs.  The examiner stated that her disability resulted in no significant effects on her occupation or daily activities.  

The January 2009 VA examination report also shows that the Veteran's right foot revealed tenderness over the plantar fascia and posterior muscle tendon and abnormal weight bearing.  Her right heel valgus was 10 degrees with valgus correctible by manipulation.  Calcaneal spur was diagnosed.  The examiner concluded that her feet resulted in significant effects such as decreased mobility, problems with lifting and carrying, and pain.  The Veteran identified her usual occupation as retail clerk and that she last worked in 2006.  She stated that she was fired from her last job because of poor performance and that her feet interfered with her work.  However, the examiner noted that there would be no impact on her ability to maintain sedentary employment.  

Based upon the foregoing, the Board finds that the Veteran's right heel disability does not warrant a compensable rating.  The Veteran's right heel disability does not more nearly approximate the criteria for a moderate foot disability.  In this regard, although the evidence reflected that there was tenderness to deep palpation over the heel, there was no evidence of painful motion or pain on manipulation.  The Board has also considered the Veteran's contentions made in her April 2009 Form 9 that her feet are extremely painful and result in extreme limitations with bouts when she cannot walk at all.  She also stated that the pain keeps her from going to sleep or wakes her up from sleep.  Importantly, the Board observes, as reflected above, that the Veteran is rated under two separate criteria for her service-connected foot disabilities and finds that the assigned ratings for the Veteran's service-connected bilateral pes planus adequately compensate her for pain.  See 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the holdings in DeLuca.  After considering only the severity of the Veteran's right heel disability, the Board finds that she is not entitled to a compensable rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5284; see Hart, 21 Vet. App. at 509-510.  


c. Extra Schedular

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral pes planus and right heel disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate her feet reasonably describe the Veteran's disability level and symptomatology and she has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.71a, DCs 5276 and 5284, reasonably describe the Veteran's disability level and symptomatology, and consequently her disability level is contemplated by the rating schedule and the assigned schedular evaluations are therefore adequate.  She does not have any symptoms from her service-connected feet that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have an "exceptional or unusual" disability; she merely disagrees with the assigned evaluations for her levels of impairment.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that her disabilities render her unable to obtain substantial employment.  Specifically, the March 2008 VA examiner found that the Veteran's foot disorders had no significant effects on her general occupation or effect on daily activities.  The January 2009 VA examiner found that although her foot disorders affected her ability to do physical labor they did not preclude her from sedentary employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised


II.  10 Percent Evaluation

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011).  

In this case, while the Veteran initially received 0 percent ratings for two service-connected disabilities, a 10 percent rating has been granted for her bilateral pes planus prior to January 23, 2009, and a 30 percent thereafter, and the effective date for the 10 percent assigned is the Veteran's date of claim.  Therefore, the Veteran now has at least a 10 percent rating assigned for the entire period on appeal.  The provisions of 38 C.F.R. § 3.324 are specifically predicated on the existence of noncompensable service-connected disabilities only and a rating pursuant to 38 C.F.R. § 3.324 cannot be combined with a compensable service-connected disability rating.  As the Veteran has been awarded a compensable rating for at least one service-connected disability, the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities must be denied as a matter of law.  Butts v. Brown, 5 Vet. App. 532 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

Entitlement to an initial disability rating of 10 percent prior to January 23, 2009 and a 30 percent rating thereafter, but no higher, for the Veteran's service-connected bilateral pes planus is granted.  

Entitlement to a compensable rating for the Veteran's service-connected right heel disability is denied. 

A 10 percent disability rating based on multiple, noncompensable service-connected disabilities is denied.





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


